Citation Nr: 9912482	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  95-40 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a 
laceration of the right little finger, as secondary to 
service connected disability.  

2. Entitlement to an increased rating for traumatic arthritis 
of the left knee, currently evaluated as 20 percent 
disabling.  

3. Entitlement to an increased rating for cervical strain, 
with left shoulder and hand symptoms, currently evaluated 
as 20 percent disabling.  

4. Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
November 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

As a nurse, the veteran has testified that she has right 
upper extremity neurologic deficits due to her service-
connected neck disorder; and that those neurologic deficits 
resulted in her cutting her right little finger.  Medical 
findings have indicated that the service-connected neck 
disorder may cause some neurologic symptoms and that there 
are other symptoms related to carpal tunnel syndrome.  
However, a doctor has not specifically expressed an opinion 
as to the probability that the neck disorder contributed to 
the injury.  A neurologic specialist should express an 
opinion as to the probability that the service-connected neck 
disorder contributed to cause the finger injury.  

Recent examinations measured the veteran's left knee and 
cervical spine motion, but did not indicate whether the 
motion was limited by pain or done in spite of pain.  Pain 
must be considered as a factor which limits motion.  
Examinations should clarify the limitations of left knee and 
cervical spine motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Regarding the veteran's claim for a total rating by reason of 
individual unemployability due to service connected 
disabilities, it is noted that the record indicates that the 
veteran has applied for benefits administered by the Social 
Security Administration (SSA).  Where there is a claim for a 
total disability rating by reason of individual 
unemployability due to service-connected disabilities and the 
VA has actual notice that the veteran has applied for 
disability benefits administered by the SSA based upon 
unemployability status, the VA violates the duty to assist by 
not acquiring any SSA decision and the medical records 
supporting it.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Under these circumstances, the claim must be remanded for the 
following:

1.  The RO should contact the SSA and 
request copies of all medical records 
utilized by that agency for any claims 
made by the veteran.   

2.  The veteran should be afforded an 
examination by a neurologist.  The entire 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner should describe all 
neurologic manifestations of the service-
connected neck disorder and express an 
opinion as to whether it is as likely as 
not that the neck disorder contributed to 
cause the laceration of the veteran's 
right little finger.  The specialist 
should provide complete rationale for all 
conclusions reached.

3.  The RO should schedule the veteran for 
a VA orthopedic examination.  The entire 
claims folder, including a copy of this 
Remand, must be made available to and be 
reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
The physician should provide complete 
rationale for all conclusions reached and 
should specifically express an opinion on 
the following questions:  

a.  What is the range of left knee and 
cervical spine motion, describing any 
limiting factors.  If the veteran 
experiences pain on motion, the physician 
should express an opinion as to the 
credibility of the complaints and the 
specify the evidence on which he bases his 
assessment.  The doctor should report at 
what point in the range of motion any pain 
appears and how it affects motion.  

b.  Describe all functional loss affecting 
the left knee and cervical spine including 
more movement than normal (instability), 
any locking, weakened movement, 
fatigability and lack of endurance, 
incoordination, swelling, deformity, 
atrophy of disuse, disturbance of 
locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

4.  If the veteran fails to report for 
examination, the RO should notify her of 
the requirements of 38 C.F.R. § 3.655 
(1998) and give her an opportunity to 
explain any good cause she may have for 
missing the examination.  

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


